Citation Nr: 0807115	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  04-22 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II to include as secondary to thrombophlebitis of the 
right leg.

2.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to thrombophlebitis of 
the right leg.

3.  Entitlement to service connection for anxiety, to include 
as secondary to service-connected disabilities.

4.  Entitlement to an increased evaluation for 
thrombophlebitis of the right leg, due to decreased mobility, 
caused by arthritis of the legs and back (previously under DC 
6817), currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation of degenerative 
arthritis of the right knee, currently evaluated as 10 
percent disabling.

6.  Entitlement to an increased evaluation of degenerative 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1982 to 
August 1982 and from May 1983 to October 1986.

This appeal arose before the Board of Veterans' Appeals 
(Board) from January 2003 and August 2004 rating decisions of 
the Department of Veterans' Affairs (VA) Regional Office 
(RO).  The January 2003 rating action had confirmed and 
continued the 10 percent evaluations assigned to the 
degenerative joint disease (DJD) of each knee and had granted 
service connection for thrombophlebitis of the right leg 
(which was assigned a noncompensable disability evaluation).  
An April 2004 rating action increased the evaluation assigned 
to the right leg thrombophlebitis to 10 percent, effective 
January 28, 2002.  In an August 2004 rating action, the RO 
had denied entitlement to service connection for diabetes 
mellitus, peripheral neuropathy, and anxiety.

The issues of service connection for diabetes mellitus, type 
II to include as secondary to thrombophlebitis of the right 
leg; service connection for peripheral neuropathy, to include 
as secondary to thrombophlebitis of the right leg; 
entitlement to an increased evaluation for thrombophlebitis 
of the right leg, due to decreased mobility, caused by 
arthritis of the legs and back (previously under DC 6817) 
currently evaluated as 10 percent disabling; and evaluation 
of degenerative arthritis of the left and right knees, each 
assigned a 10 percent rating are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The medical evidence establishes that the veteran is 
diagnosed with anxiety related to the veteran's other 
service-connected disabilities, on either a causation or an 
aggravation basis.
.

CONCLUSION OF LAW

Anxiety is due to, or the result of, a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) 
& (b) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  
Merits of the Claim

Under the applicable criteria, service connection may be 
granted for disabilities which are proximately due to or the 
result of a service-connected disease or injury. 38 C.F.R. § 
3.310(a) (2007).

Service connection is also warranted for a disability which 
is aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2007).  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  See Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc). When service connection is thus 
established for a secondary disorder, the secondary condition 
is considered a part of the original disability.  See id.

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  The intended effect of this amendment was 
to conform VA regulations to the Allen decision, supra. 71 
Fed. Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 
3.310(b) (2007)).  Because VA has been complying with Allen 
since 1995, the regulatory amendment effects no new 
liberalization or restriction in this appeal.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303 (2007).  Under § 
3.303(b), an alternative method of establishing the second 
and/or third Caluza element is through a demonstration of 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. 
App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 
302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was 
"noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Savage, 10 Vet. App. at 495-96; see also Hickson, 12 Vet. 
App. at 253 (lay evidence of in-service incurrence sufficient 
in some circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b) (2007).

Lay persons are not competent to opine as to medical etiology 
or to render medical opinions.  See Grover v. West, 12 Vet. 
App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Lay testimony is competent, however, to establish 
that observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (lay person may provide eyewitness 
account of medical symptoms).  The Court of Appeals for 
Veterans Claims (CAVC) has emphasized that "symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson 
v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is 
determined to be competent, the Board must determine whether 
such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted.")). Barr v. Nicholson, No. 04-0534 (June 
15, 2007).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu, supra.  
However, lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a) (2002); 38 C.F.R. § 3.303(a) (2007); Jandreau v. 
Nicholson, No. 07-7029, slip op. at 7 (Fed. Cir. July 3, 
2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).



In this case, the veteran is service-connected for a variety 
of residual disabilities resulting from his military service.  
These injuries involved his knees, with degenerative 
arthritis; thrombophlebitis of the right leg (due to 
decreased mobility caused by arthritis of legs and back); and 
arthralgia of the lumbar spine.  The claim for service 
connection for anxiety had been denied because there was no 
medical nexus evidence linking the veteran's anxiety to his 
military service or to a service-connected disorder.

However, after reviewing the veteran's entire C-file, the 
Board notes a November 2003 VA mental disorders examination 
that diagnosed the veteran with an anxiety disorder, not 
otherwise specified, secondary to physical pain, physical 
conditions and limitations.  The examining physician 
discussed at length the limitations resulting from the 
veteran's service-connected knee and back conditions and the 
chronic pain caused by those conditions.  He also discussed 
the effects of the veteran's thrombophlebitis on his ability 
to function. 

The Board also examined submissions by the veteran wherein he 
described his mental health and the effect his anxiety was 
having on his life.  He indicated he has been seeing a 
therapist to deal with his physical limitations and inability 
to exercise due to his service-connected disorders.  

In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistency, facial plausibility and 
consistency with other evidence submitted on behalf of the 
veteran.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  It has also been observed that the Board has the 
"authority to discount the weight and probative value of 
evidence in light of its inherent characteristics in its 
relationship to other items of evidence." Madden v. Brown, 
125 F. 3d 1447, 1481 (Fed. Cir. 1997).  The veteran's 
statements, which are consistent with the objective medical 
evidence of record, are competent, credible, and probative.  
In particular, the Board notes the October 2003 VA 
medical/psychiatric examination, which stated that the 
veteran does have an anxiety disorder as secondary to his 
physical disorders and limitations.  This is convincing and 
sufficient to place the evidence in a state of equipoise 
regarding the anxiety claim.

Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit-of-the-doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been reached and the benefit of the doubt rule will therefore 
be applied. See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  The 
Board finds, when resolving reasonable doubt in the veteran's 
favor, an anxiety condition was incurred as secondary to the 
veteran's service-connected conditions, warranting service 
connection.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for anxiety, to include as 
secondary to service-connected conditions, is granted.


REMAND

The Board finds the duty to assist has not been satisfied.

The evidence of record indicates that there are additional VA 
outpatient treatment records available that should be 
obtained prior to a final determination of the veteran's 
claims.  The veteran has indicated on numerous occasions that 
he had sought treatment for the claimed conditions at the 
Huntsville, Alabama VA Medical Center ("VAMC") and that he 
would like VA to obtain these records on his behalf.  The 
veteran last made this statement on his July 2006 Form 9 
appeal to the Board; however, the most recent records in the 
claims folder date from 2003.  It does not appear that the RO 
ever attempted to obtain these records from the Huntsville 
VAMC.  The only Huntsville VAMC records in the claims file 
consist of an incomplete set of reports provided by the 
veteran.  These records must be associated with the claims 
folder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

With regard to the service connection claims, VA must also 
ascertain whether there is any basis (e.g., direct, 
presumptive or secondary) to indicate that they are either 
related to military service or to an already service-
connected disorder. See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994); see also Schroeder v. West, 212 F.3d 1265 (Fed. 
Cir 2000) (Both holding that in claims involving presumptive 
service connection, the Board must also examine the evidence 
of record to ascertain if there is any other basis upon which 
to develop or grant the claim, including direct service 
connection).  In this regard, in January 2003, the RO granted 
the veteran's claim for service-connection for 
thrombophlebitis of the right leg.  However, in an August 
2004 rating decision, the RO failed to consider the veteran's 
claims for service-connection of diabetes mellitus, type II 
and peripheral neuropathy as secondary to the service-
connected thrombophlebitis.  Therefore, an opinion as to the 
relationship, if any, between the service-connected right leg 
thrombophlebitis and the claimed diabetes mellitus and 
peripheral neuropathy is needed.  The examiner should also 
comment on the degree of disability the veteran currently 
experiences as a result of the diagnosed thrombophlebitis.  
This examination should include consideration of the July 
2002 nerve conduction studies when rendering the opinion as 
to the etiology of any peripheral neuropathy found.

The last VA examination of the veteran's joints was conducted 
in October 2002.  Given the age of this examination, coupled 
with his complaints of pain and limitation of function, the 
Board finds that it may no longer provide an accurate picture 
of the current degree of disability resulting from his 
service-connected knee disorders.  Therefore, another VA 
examination is warranted.

Finally, in January 2008, the Court held that for an 
increased compensation claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. 
App. January 30, 2008).   Further, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to Vazquez-Flores v. Peake, 
the AMC should provide the veteran 
notice that, to substantiate a claim, 
the claimant must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating the specific 
requirements for obtaining an increased 
evaluation for his claims; the 
particular evaluations available under 
Diagnostic Codes considered for his 
disabilities; and examples of the types 
of medical and lay evidence the veteran 
may submit (or ask the Secretary to 
submit) to establish entitlement to an 
increased evaluation.

2.  The Huntsville, Alabama VA Medical 
Center must be contacted and requested 
to provide all records pertaining to 
the treatment of the veteran from 1986 
to the present.  All efforts made to 
obtain these records must be documented 
for in the claims folder. 

3.  Once the above-requested records 
have been associated with the claims 
folder, the veteran must be afforded 
the appropriate VA examinations as 
indicated below.  The claims folder 
must be made available to the examiners 
to review in conjunction with the VA 
examinations, and the VA examiners must 
indicate in the examinations reports 
that the claims folder was so reviewed.  
After reviewing the entire claims 
folder, to include the service medical 
records, the examiners must provide the 
following:

a.   A description and opinion as to 
the current nature and degree of 
severity of the veteran's diagnosed 
thrombophlebitis of the right leg; and

b.  An opinion as to whether it is as 
least or likely as not (at least a 50-
50 degree of probability) that the 
veteran's diagnosed right leg 
thrombophlebitis caused or contributed 
to the veteran's diagnosed diabetes 
mellitus, type II; and  

c. An opinion as to whether it is as 
least or likely as not (at least to a 
50-50 degree of probability) that the 
veteran's diagnosed right leg 
thrombophlebitis caused or contributed 
to the veteran's peripheral neuropathy, 
if diagnosed; and 
 
d. A description and opinion as to the 
current nature and degree of severity 
of the veteran's bilateral knee 
degenerative arthritis.

Any special examinations, to include 
but not limited to, neurological and 
orthopedic examinations, should be 
performed.  

All special studies deemed necessary 
must be accomplished as well, and the 
examiners must provide complete 
rationales for all opinions expressed.

The veteran must be informed of the 
importance of reporting to these 
examinations, and of the consequences 
of failing to so report.  See 38 C.F.R. 
§ 3.655 (2007).

3.  Once the above-requested 
development has been completed, the 
veteran's claims for service connection 
for service connection for diabetes 
mellitus, type II to include as 
secondary to thrombophlebitis of the 
right leg; service connection for 
peripheral neuropathy, to include as 
secondary to thrombophlebitis of the 
right leg; entitlement to an increased 
evaluation for thrombophlebitis of the 
right leg, due to decreased mobility, 
caused by arthritis of the legs and 
back (previously under DC 6817) 
currently evaluated as 10 percent 
disabling; evaluation of degenerative 
arthritis of the left and right knees, 
each assigned a 10 percent rating must 
be readjudicated.  If the decision 
remains adverse to the veteran, he and 
his representative must be provided 
with an appropriate supplemental 
statement of the case, and an 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



___________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


